Citation Nr: 0700674	
Decision Date: 01/10/07    Archive Date: 01/24/07

DOCKET NO.  04-41 764	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for sarcoidosis.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


REMAND

The veteran served on active duty from December 21, 1984, to 
August 31, 1998.  The veteran's DD 214 also reflects active 
service prior to December 21, 1984, of 1 year, 7 months, and 
24 days.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  

The veteran testified at a Board hearing before the 
undersigned Veterans Law Judge (VLJ) in June 2006.  

The veteran filed a claim for service connection for a 
chronic neck mass when she filed her notice of disagreement 
as to the issue of entitlement to service connection for 
sarcoidosis in September 2003.  The RO denied the veteran's 
claim for service connection for a chronic neck mass by way 
of a rating decision dated in June 2005.  At the time of her 
Board hearing in June 2006 the veteran expressed disagreement 
with the denial of her claim of service connection for a 
chronic neck mass.  Although the notice of disagreement was 
not submitted to the RO, because the hearing transcript has 
been reduced to writing and now made a part of the record, 
the Board finds that it represents a timely filed expression 
of a desire to appeal.  Consequently, a statement of the case 
is now required.  Manlincon v. West, 12 Vet. App. 238 (1999).  

A review of the claims file reveals that it does not appear 
that the veteran has been sent the VCAA-type notice that 
addresses entitlement to service connection for sarcoidosis.  
The Board notes that the RO sent the veteran a letter in June 
2002 and advised her of the evidence VA would seek to provide 
and which information or evidence the appellant was to 
provide.  The June 2002 letter and subsequent follow-up 
letters dated in August 2002, November 2002, May 2003, and 
April 2006 failed to advise her of the evidence/information 
required to substantiate her claim of service connection for 
sarcoidosis.  The Board notes that in her September 2003 
notice of disagreement the veteran specifically requested 
that she be advised of how to substantiate her claim of 
service connection for sarcoidosis.  However, the veteran has 
not been specifically informed of the type of information or 
evidence necessary to substantiate a claim for service 
connection for sarcoidosis.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Thus, the Board will remand the 
veteran's claim to ensure compliance with the enhanced duty-
to-notify and duty-to-assist provisions of the VCAA.

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims 
file and ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002 and Supp. 
2005) are fully complied with and 
satisfied.  See also 38 C.F.R. § 
3.159 (2006).  The veteran should be 
specifically told of what is 
required to substantiate her claim 
of service connection for 
sarcoidosis.  She should also be 
told of the information or evidence 
she should submit and of the 
information or evidence that VA will 
obtain with respect to her claim of 
service connection.  Among other 
things, the veteran should be told 
to submit all pertinent evidence in 
her possession.

2.  If the benefit sought is not 
granted, the veteran and her 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

3.  A statement of the case on the 
question of entitlement to service 
connection for a neck mass should be 
issued.  If, and only if, the 
veteran files a timely substantive 
appeal, this issue should be 
returned to the Board.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

